         Case 1:21-cv-00035-EPG Document 3 Filed 01/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                    EASTERN DISTRICT OF CALIFORNIA

 8

 9
     DAVID PRIEST,                                                 Case No. 1:21-cv-00035-EPG (PC)
10
                                                    Plaintiff, ORDER TRANSFERRING CASE TO THE
11                                                             SACRAMENTO DIVISION OF THE
                       v.                                      EASTERN DISTRICT OF CALIFORNIA
12

13   BENTLEY, et al.,

14                                              Defendants.

15

16          Plaintiff, a state prisoner proceeding pro se, has filed a civil rights action pursuant to 42
17   U.S.C. § 1983, together with a request to proceed in forma pauperis pursuant to 28 U.S.C.
18   § 1915.
19          In his complaint, Plaintiff alleges violations of his civil rights by defendants. The vast
20   majority of the incidents alleged in the complaint, and all of the actions allegedly taken by the
21   defendants, took place in Solano County, which is part of the Sacramento Division of the United
22   States District Court for the Eastern District of California.1 Therefore, the complaint should have
23   been filed in the Sacramento Division.
24          Pursuant to Local Rule 120(f), a civil action which has not been commenced in the proper
25

26            1
                Plaintiff does refer to an incident that occurred at California Substance Abuse Treatment Facility and sues
     one defendant who works there. California Substance Abuse Treatment Facility is located in Kings County, which is
27   part of the Fresno Division. However, there are no factual allegations regarding this defendant in the complaint, and
     as mentioned above, the vast majority of the incidents alleged in the complaint took place in Solano County.
28
                                                               1
        Case 1:21-cv-00035-EPG Document 3 Filed 01/12/21 Page 2 of 2


 1   court may, on the Court’s own motion, be transferred to the proper court. Therefore, this action

 2   will be transferred to the Sacramento Division. This Court will not rule on Plaintiff's request to

 3   proceed in forma pauperis.

 4          Good cause appearing, IT IS HEREBY ORDERED that:

 5          1. This action is transferred to the United States District Court for the Eastern District of

 6               California sitting in Sacramento;

 7          2. This Court has not ruled on Plaintiff's request to proceed in forma pauperis; and

 8          3. All future filings shall refer to the new Sacramento case number assigned and shall be

 9               filed at:

10                                 United States District Court
                                   Eastern District of California
11                                 501 “I” Street, Suite 4-200
                                   Sacramento, CA 95814
12
     IT IS SO ORDERED.
13

14      Dated:      January 12, 2021                           /s/
                                                          UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
